                                          Case 3:18-cv-02542-JSC Document 218 Filed 03/08/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SHERRY A. WILLIAM, et al.,                       Case No. 18-cv-02542-JSC
                                                       Plaintiffs,
                                   8
                                                                                          ORDER RE: REDACTIONS TO
                                                 v.                                       ORDER ON MOTION FOR SUMMARY
                                   9
                                                                                          JUDGMENT
                                  10     MORRISON & FOERSTER LLP,
                                                                                          Re: Dkt. No. 217
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On March 8, 2021, the Court filed its order on Defendant’s motions for summary

                                  14   judgment. (Dkt. No. 217.) The Order was provisionally filed under seal. The parties have until

                                  15   March 11, 2021 to propose redactions to the Order. If no proposed redactions are received, the

                                  16   Court will file the Order on the public docket on March 12, 2021.

                                  17          IT IS SO ORDERED.

                                  18   Dated: March 8, 2021

                                  19

                                  20
                                                                                                  JACQUELINE SCOTT CORLEY
                                  21                                                              United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
